Case 1:18-cv-05987-VSB Document 76

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ee x

 

FELIPE F. VIVAR,

Plaintiff,

-against-

CITY OF NEW YORK, ANGEL BUSSUE,
JOHN DOE HRA EMPLOYEE #1, JOHN
DOE POLICE OFFICERS #1-18, HUMAN
RESOURCES ADMINISTRATION, JOHN
DOE SECURITY GUARDS #1-4, JOHN
DOE PARAMEDICS #1-2;,NEW YORK
PRESBYTERIAN HOSPITAL, DINO
DIAZ, VALERIE SOTO, RIVAS SEARS,
SELFHELP COMMUNITY SERVICES,
NEW YORK-PRESBYTERIAN HOSPITAL-
GRACIE SQUARE HOSPITAL, DR.
REBECCA KASTOPOULOUS, JOHN DOE
GRACUE SQUARE NURSE #1,

Defendants.
---- -- xX

 

Filed 05/01/19 Page 1 of 9

18-cv-05987 (VSB)

REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT
OF MOTION TO DISMISS

OF COUNSEL:

Vincent L. Gallo, Esq. (VLG 6471)
Attorneys for Defendants

NEW YORK GRACIE SQUARE
HOSPITAL, INC. s/h/a “NEW YORK
PRESBYTERIAN HOSPITAL: GRACIE
SQUARE HOSPITAL” and REBECCA
KOSTOPOULOS s/h/a “DR. REBECCA
KASTOPOULOUS”

99 Park Avenue

New York, New York 10016

(T) (212) 286-8585

(F) (212) 490-8966

Email: vgallo@hpmb.com
Case 1:18-cv-05987-VSB Document 76 Filed 05/01/19 Page 2 of 9

TABLE OF CONTENTS
TABLE OF AUTHORITIES 0c ccccecessceresnsereenenneneerereeeehe seed siesseseeseessesaeseneaeraensasennenees ii
REPLY POINT [oui cece ceeseeeseereeeeeereeeneeeressesessacereasessessseeseeseenssnienesueeeeeseneseneresessenssenieeeatesed 1
PLAINTIFF’S SECTION 1983 CLAIMS MUST BE DISMISSED... ecseseesterretteees l
REPLY POINT TD occ ccc cee ccenserersarcesesrscneessonaeseesseesermesaesesseesseesneesseensessensesesenserenses I
THE COURT SHOULD DECLINE TO EXERCISE SUPPLEMENTAL
JURISDICTION OVER PLAINTIFF’S STATE LAW CLAIMS 0.00... ccccicceceeeeseeeeees i
REPLY POINT UD ooo. eecssreserseneeenrsernerrerneecnrenerenresteenneredsesesesesrinceeseesesseneasaeeseseneeaeeenegegs 5

PLAINTIFF FAILS TO STATE A CLAIM FOR FALSE IMPRISONMENT,
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS, NEGLIGENT
INFLICTION OF EMOTIONAL DISTRESS, MEDICAL MALPRACTICE,

BATTERY, OR ASSAULT (0... cece tenteeceeseaseneerrensarseesteennessenscesennenaneienaseiesraienia 5
CONCLUSION 0. cecererenrrersenreersenr ene eene rents nndsee cheesey chiseeneeseeneesnensaeenasssesassneesseaseesineseesnaeens 6
Case 1:18-cv-05987-VSB Document 76 Filed 05/01/19 Page 3 of 9

TABLE OF AUTHORITIES

Cases
Asheroft v. Iqbal, 556 U.S. 662 (2009) oc cecccccseceseeceeseenessenssertersascetersentesssentecsecneeseensseenesteaganene 5
Bu v. Benenson, 181 F. Supp. 2d 247 (S.D.NLY. 2001)... eee seeeeeteernerrecreenrerrersesetssenseseenans 3,4
Burks v. City of New York, 2018 U.S. Dist. LEXIS 201377, 2018 WL 6199550 (E.D.N.Y. Nov.

28, 2018) oc ceccseccsesectsecsecsesnscnessecsersessecsenecetsscnsensersececrseneerensenieeesteeiseisesscadccseeaseanesseressensaseaaees 4
Carter v, City of New York, 2014 U.S. Dist. LEXIS 139482, 2014 WL 4953641 (S.D.N.Y. Sept.

30, ZOLA) coecceccccceesseescersessesrsessesseestesseseesreesaeseeeqieneeeseasessecaeseeesaaseasecsersaeesessarseeeeseeaseaaeseensesnaetegs 5
LaChapelle v. Torres, 37 F. Supp. 3d 672 (S.D.N.Y. 2014) oe ceeeeseerseseeresrrecrettesesneseeseneateas 3
Lastra v. Barnes & Noble Bookstore, 2011 U.S, Dist. LEXIS 150112, 2012 WL 12876

(S.D.N.Y. Jan. 3, 2012), aff'd, 523 F. App’x 32 (2d Cir, 2013) voce cece eeeereeereees l
Mejia v, Robinson, 2018 U.S. Dist. LEXIS 135474 (S.D.NLY. Aug. 10, 2018)... eeeeeereeeers 2
Monell v. Department of Social Services of City of New York, 436 U.S. 638 (1978) .. cee 4
Montefiore Med, Ctr. v. Teamsters Local 272, 642 F.3d 321 (2d Cir, 2011)... cee ceeererenrererens 3
Rivera v. Ndola Pharmacy Corp., 497 F. Supp. 2d 381 (E.D.NVY. 2007) voce ceseresereeserees 3
Ruggiero v. Canfield, 2017 U.S. Dist. LEXIS 44626, 2017 WL 9485692 (W.D.N.Y. Mar. 23,

QOLT) ceccesssecsecsrevscersenscesesnsestesscensesseesseseeesaecseeesseeeeseasssaceacesaeesecesenedeceadeieenaesieeceeseeneeteenneeseaeeieaes 4
United Mine Workers of Am. v. Gibbs, 383 U.S. 715 (1966) .... eee eeeseeencersererteeeneeesceeresecreenseness 3
Statutes
28 U.S.C. § 1367 (a) .cecccccccsssesseereeseeesceeeeeseensctacegcessaecseteaceceecescceeseeseasenaessaenaeesaeseeseereseeesaeneenenagees 3
28 U.S.C. § 136 7(CH 2) oo ceccececsccsccsccsscscecsaccseeseccsecsaeecseecseeaseceeeseesesscnsessensieseensesovsaecaresnecneeseresrasens 4
28 U.S.C. § 136 7(C)B) vcecccccccsceecsstcsessesscnsenseseecseeseeseeceessseneesucseceecaeceesssseetesseseaseasateesaeeaseirennanateaes 5
42 ULS.C. § 1983 ooo cccccccccssscssessecsseseseseesseesnevesesceessecesneeneesneesseesssseaeessessaeenscssensessersarsetesrareraeenaeen 1,4
Federal Rules of Civil Procedure 12(D)(6) .00......ccesscessneecesnceessetesseaeeeseaeeeaeeseteeneesenaesensarenesatenene 1

il
Case 1:18-cv-05987-VSB Document 76 Filed 05/01/19 Page 4 of 9

Defendants New York Gracie Square Hospital, Inc. (“Gracie Square”) s/h/a “New York
Presbyterian Hospital: Gracie Square Hospital” and Rebecca Kostopoulos s/h/a “Dr. Rebecca
Kastopoulous” (collectively “Moving Defendants”) respectfully submit this Reply Memorandum
of Law in further support of their motion to dismiss Plaintiff's Amended Complaint under
Federal Rules of Civil Procedure 12(b)(6).

REPLY POINT I

PLAINTIFF’S SECTION 1983 CLAIMS MUST BE DISMISSED

Plaintiff concedes that the Amended Complaint does not adequately allege facts
suggesting that either Gracie Square or Ms. Kostopoulos acted under color of state law for
purposes of liability under 42 U.S.C. § 1983. Pl. Opp. at p. 10. For this reason and as set forth
in pages 4-9 of the Moving Defendants’ Memorandum of Law in Support, Plaintiff's federal
claims against the Moving Defendants should be dismissed with prejudice. Furthermore, this
Court should deny Plaintiff's vague request for leave to amend the complaint for a second time
“to address any deficiencies identified by the Court” (Pl. Opp. at p. 10) because any such
amendment would be futile. See Lastra v. Barnes & Noble Bookstore, 2011 U.S. Dist. LEXIS
150112, 2012 WL 12876 at *7 (S.D.NLY. Jan. 3, 2012), aff'd, 523 F. App’x 32 (2d Cir.
2013)(even pro se plaintiffs are not entitled to file an amended complaint if the complaint
“contains substantive problems such that an amended pleading would be futile”).

REPLY POINT U

THE COURT SHOULD DECLINE TO EXERCISE SUPPLEMENTAL
JURISDICTION OVER PLAINTIFE’S STATE LAW CLAIMS

Plaintiff asks this Court, because of his pro se status, to consider the facts and legal
theories set forth in his opposition papers as supplementing his Amended Complaint. Pi. Opp. at

p. 1. He further maintains that as a pro se litigant, he was not required to “specifically identify
Case 1:18-cv-05987-VSB Document 76 Filed 05/01/19 Page 5 of 9

his legal theories entitling him to relief’ when he drafted the Amended Complaint. /d. at p. 6.
This position is deliberately misleading. A review of Plaintiff's Amended Complaint and his
Memorandum of Law in Opposition indicates that he was assisted by counsel in the preparation
of both documents. Accordingly, he should not be provided the special solicitude normally
afforded to pro se plaintiffs. See Mejia v. Robinson, 2018 U.S. Dist. LEXIS 135474 at *9-10
(S.D.N.Y. Aug. 10, 2018)(“The assistance provided to a plaintiff by the ghostwriting attomey
‘not only affords [the plaintiff] the benefit of this [C]ourt’s liberal construction of pro se
pleadings, but also inappropriately shields [the ghostwriting attorney] from responsibility and
accountability for his actions and counsel.’ The ghostwriter of Plaintiff's opposition seems well
aware of this conundrum—and seeks all the solicitude afforded to a pro se litigant—despite the
fact that Plaintiffs submission was clearly written by counsel. And by not signing her work,
Plaintiff's ghost counsel remains free to introduce unsupported, conclusory facts without the
threat of personal sanctions. This practice is of concern to the Court.”)(internal citations
omitted).

If the-Court decides to consider the newly raised facts and legal theories, the only claims
remaining against the Moving Defendants would be state law claims for (1) false imprisonment;
(2) intentional infliction of emotional distress; (3) negligent infliction of emotional distress; (4)
medical malpractice; (5) battery; and (6) assault. Plaintiff asserts that because the City of New
York and its employees (hereinafter “City Defendants”) have not moved to dismiss the federal
claims against them, and the state law claims against the Moving Defendants “form the same
case or controversy as Plaintiff's federal law claims against the City and its employees,” the
Court should exercise supplemental jurisdiction over the state law claims. Pl. Opp. at pp. 4-5.

For the following reasons, this Court should refuse Plaintiff's request.
Case 1:18-cv-05987-VSB Document 76 Filed 05/01/19 Page 6 of 9

28 U.S.C. § 1367(a) provides that district courts “shall have supplemental jurisdiction
over all other claims that are so related to claims in the action within such original jurisdiction
that they form part of the same case or controversy.” The federal and state law claims “must
stem from the same ‘common nucleus of operative fact;’ in other words, they must be such that
the plaintiff ‘would ordinarily be expected to try them all in one judicial proceeding.’”
Montefiore Med. Ctr. v. Teamsters Local 272, 642 F.3d 321, 332 (2d Cir. 2011)(quoting United
Mine Workers of Am. v. Gibbs, 383 U.S. 715, 725 (1966)). In the Second Circuit, supplemental
jurisdiction requires more than a “loose factual connection” between federal and state law
claims. Rather, the facts underlying the claims must “substantially overlap[].” LaChapelle v.
Torres, 37 F. Supp. 3d 672, 680-82 (S.D.N.Y. 2014)}(no supplemental jurisdiction for a state law
breach of contract claim when there was no allegation it was related to a federal trademark
infringement claim). Finally, “courts have held that there is no common nucleus of operative
fact where the events underlying the federal claims occur at a different time than the events
underlying the state law claims.” Rivera v. Ndola Pharmacy Corp., 497 F. Supp. 2d 381, 394
(E.D.N.Y. 2007). see also Bu v. Benenson, 181 F. Supp. 2d 247, 254 (S.D.N.Y. 2001)(claims
were not “part of the same case or controversy” where state law claims “involve|d] different
rights, different interests, and different underlying facts” than the federal law claims). Here,
Plaintiffs federal claims against the City Defendants and his state law claims against the Moving
Defendants do not arise from the same common nucleus of operative fact.

First, according to the claims in the Amended Complaint, Plaintiff was transferred to
Gracie Square by security officers from New York Presbyterian Hospital, not by the New York
City Police Department (“NYPD”}. (Am. Compl. 18-19, 9 33.). Accordingly, there is no

indication that the NYPD relayed any information to the Gracie Square staff or were otherwise
Case 1:18-cv-05987-VSB Document 76 Filed 05/01/19 Page 7 of 9

involved with Plaintiff's confinement. Second, Plaintiff's federal claims involve issues
concering whether or not there was probable cause for Plaintiffs arrest and hospitalization on
June 21, 2018 and August 3, 2018, whether the NYPD used excessive force on those dates, and
whether the City of New York has an official policy or custom giving rise to liability under
Monell v. Department of Social Services of City of New York, 436 U.S. 658, 694 (1978).
Plaintiff's state law claims concern the question of whether the Moving Defendants provided
proper medical care from August 4, 2018 through August 15, 2018. There is no overlap, and
supplemental jurisdiction is thus lacking, because the federal and state law claims occurred at
different times and “involve[d] different rights, different interests, and different underlying
facts.” Benenson, 181 F. Supp. 2d at 254. See also Burks v. City of New York, 2018 U.S. Dist.
LEXIS 201377, 2018 WL 6199550 at *6 (E.D.N.Y. Nov. 28, 2018)(finding lack of supplemental
jurisdiction where “the court’s consideration of the state-law negligence claim would require it to
engage in an “entirely separate analysis” from the analysis required by the excessive force
claim.”).

Even if some federal claims remain at the close of motion practice, and the Court
determines that they do overlap with the state law claims against the Moving Defendants, under
28 U.S.C. § 1367(c)(2) a district court may decline to exercise supplemental jurisdiction over a
claim if “the claim substantially predominates over the claim or claims over which the district
court has original jurisdiction,” This Court should, in its discretion, refrain from exercising
supplemental jurisdiction because the state law claims for emotional distress, negligence and
medical malpractice would predominate at trial over any non-dismissed § 1983 claims. See

Ruggiero vy. Canfield, 2017 U.S. Dist. LEXIS 44626, 2017 WL 9485692 at *21 (W.D.N.Y. Mar.
Case 1:18-cv-05987-VSB Document 76 Filed 05/01/19 Page 8 of 9

23, 2017)(recommending that district decline to exercise supplemental jurisdiction because state
law claims for medical malpractice predominated over § 1983 claims).

Finally, the City Defendants have asked for an extension until May 13, 2019 to answer or
otherwise respond to the Amended Complaint. ECF No. 70. At this point we do not know if any
federal claims will remain at the close of motion practice. In the event the Court dismisses all of
the federal claims alleged against the City Defendants, this Court should decline to exercise
supplemental jurisdiction pursuant to 28 U.S.C. § 1367(c)(3). See Carter v. City of New York,
2014 U.S. Dist. LEXIS 139482, 2014 WL 4953641 at *3 (S.D.N.Y. Sept. 30, 2014)(It is
axiomatic that when all federal claims are eliminated prior to trial, a court should decline to
exercise jurisdiction over any remaining pendent state claims.” (internal quotation marks
omitted).

REPLY POINT IIE

PLAINTIFF FAILS TO STATE A CLAIM FOR FALSE IMPRISONMENT,

INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS, NEGLIGENT

INFLICTION OF EMOTIONAL DISTRESS, MEDICAL MALPRACTICE,

BATTERY, OR ASSAULT

In his opposition papers, Plaintiff simply recites the elements for each of the newly
identified state law causes of action and argues that he has adequately alleged each of these
claims. Pl. Opp. at p. 6. If this Court chooses to exercise supplemental jurisdiction, it should
nevertheless dismiss Plaintiff's state law claims because it is well settled that “threadbare recitals

of elements of a cause of action, supported by mere conclusory statements,” are inadequate to

survive a motion to dismiss. Ashcroft v. Igbal, 556 U.S. 662, 678 (2009).
Case 1:18-cv-05987-VSB Document 76 Filed 05/01/19 Page 9 of 9

CONCLUSION
For the reasons set forth above, this Court should grant the Moving Defendants’

motion to dismiss in its entirety and with prejudice and grant any other such relief as deemed just

Respectfully/Sybmitted,
HEIDEL TONI, MURPHY & BACH, LLP
By:

Viney ant L. Gallo, Esq. (VLG 6471)
Ni loys for Defendants

NEW YORK GRACIE SQUARE
HOSPITAL, INC. s/h/a “NEW YORK
PRESBYTERIAN HOSPITAL: GRACIE
SQUARE HOSPITAL” and REBECCA
KOSTOPOULOS s/h/a “DR. REBECCA
KASTOPOULOUS”

99 Park Avenue

New York, New York 10016

(T) (212) 286-8585

(F) (212) 490-8966

Email: vgallo@hpmb.com

and proper.

Dated: New York, New York
May 1, 2019

VIA ECF, CERTIFIED MAIL -RETURN
RECEIPT REQUESTED AND FIRST
CLASS MAIL

Mr. Felipe F. Vivar

Plaintiff Pro-Se

804 West 180" Street, Apt. 31
New York, New York 10033
VIA ECF

To all other parties
